Citation Nr: 0832948	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  07-05 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from December 1965 to February 
1969.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Oakland, 
California.  The Board notes that during the appeal process 
the claims folder was transferred to the St. Louis, Missouri 
RO.

In March 2008, a Travel Board hearing was held before the 
undersigned and a transcript of that hearing is of record.  
The veteran submitted additional written evidence at the 
hearing with a written waiver of RO consideration, which was 
signed by the veteran.

The June 205 rating decision also denied the veteran's claims 
of entitlement to service connection for hypertension, 
erectile dysfunction, and diabetes mellitus, type II.  The 
veteran perfected an appeal of these issues, but he expressed 
a desire to withdraw these appeals at the March 2008 Travel 
Board hearing.  In this regard, the record also contains a 
statement, signed and dated by the veteran in March 2008, 
indicating that he wanted to withdraw his appeals regarding 
the three aforementioned service connection issues.  As such, 
these issues are not for consideration in this decision.  
However, the other issue on appeal continues as is reflected 
on the title page.


FINDING OF FACT

The record includes competent medical evidence of a diagnosis 
of PTSD; a link, established by competent medical evidence, 
between current symptoms and in-service stressors; and 
credible supporting evidence that the claimed in-service 
stressor(s) occurred.




CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1154(a), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Legal criteria and analysis

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R.  
§ 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2007).  The provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994) (DSM-IV).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth 
the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. §1154(b); 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or the veteran's 
military occupational specialty to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  If combat is affirmatively indicated, then the 
veteran's lay testimony regarding claimed combat-related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89.  The veteran's testimony, by itself, cannot, 
as a matter of law, establish the occurrence of a noncombat 
stressor.  Dizoglio, 9 Vet. App. at 166.  Further, an opinion 
by a mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of a stressor.  Moreau v. Brown, 9 Vet. App. at 
395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  
§ 3.102 (2007).

The veteran contends that service connection is warranted for 
PTSD as a result of traumatic experiences while performing 
duties at Wilford Hall medical center at Lackland Air Force 
Base (AFB) in Texas.  His claimed stressors include seeing 
wounded service-members with injuries such as gapping holes, 
missing limbs, and disfigured faces.  See Statement in 
support of his claim, dated in May 2005; see also VA Form 21-
0781, received in February 2006.  The veteran also claims 
that he drove buses to transport wounded servicemen and 
helped to change their bandages.  See Notice of Disagreement, 
received in November 2005.  The veteran testified that he 
routinely dealt with casualties after his first year at 
Lackland AFB.  (See Travel Board hearing transcript "Tr." 
at 7.)  The veteran also testified that that he had to excuse 
himself from his job and vomit because he could not handle 
dealing with the casualties.  (See, e.g., Tr. at 17.)

The veteran's service personnel records reflect that he 
served as an Administrative Clerk with the 4th Casualty 
Staging Flight at Lackland AFB from March 31, 1966 through 
his discharge from service on February 28, 1969.  The 
veteran's DD Form 214 reflects that the veteran's military 
occupational specialty (MOS) was a medical administrative 
specialist.  The DD Form 214 also reflects that veteran 
completed motor vehicle operator training in 1967.  See also 
Service Personnel records (indicating that the veteran also 
completed a medical helicopter course in 1966).  
Additionally, a document of record from the Defense Personnel 
Records Image Retrieval System (CURR response), dated in July 
2007, reflects that this service was not able to document the 
veteran's direct involvement with casualties.  It was noted 
that research revealed that the 4th Casualty Staging Flight 
was redesignated as the 4th Aeromedical Staging Flight and 
was headquartered at Wilford Hall medical center at Lackland 
AFB in Texas.  See generally Article of record titled Global 
Aeromedical Evacuation (describing the organization and 
mission of the aeromedical evacuation system).  It was also 
noted that the services provided by the hospital included 
autopsies, an eye bank, casualty staging unit, and base 
medical support.

A review of the official military documentation contained in 
his claims file is unremarkable for evidence suggesting he 
affirmatively engaged in combat activity against enemy 
forces, as contemplated by VA regulations.  In this regard, 
the veteran's DD Form 214 does not reflect that he received 
any decorations or medals indicative of involvement in 
combat.  The veteran does not contend and the record does not 
reflect that the he served in the Republic of Vietnam.  See 
Letter from veteran to Congressional representative, dated in 
March 2007; see also DD Form 214 (reflecting no foreign 
and/or sea service).  Consequently, the evidentiary 
presumption of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f) 
does not apply.  See VAOPGCPREC 12-99.  Therefore, any 
alleged stressors in service must be independently verified, 
i.e., corroborated by objective credible supporting evidence.  

The Board notes that in Pentecost v. Principi, 16 Vet. App. 
124 (2002), the United States Court of Appeals for Veterans 
Claims (Court) reversed a Board decision that denied a claim 
for service connection for PTSD on the basis of an 
unconfirmed in-service stressor, where the claimant in that 
case had submitted evidence that his unit was subjected to 
rocket attacks.  The Court pointed out that corroboration of 
every detail of a stressor under such circumstances, such as 
the veteran's own personal involvement, is not necessary.  
See also Suozzi v. Brown, 10 Vet. App. 307, 311 (1997) 
(rejecting a narrow definition for corroboration and it 
instructed that "in insisting that there be corroboration of 
every detail including the appellant's personal participation  
. . ., defines 'corroboration' far too narrowly").  Thus, 
Suozzi makes clear that corroboration of every detail is not 
required.  The veteran need not prove his physical proximity 
to, or firsthand experience with, attacks cited as stressors.  
In these cases, the Court noted that the veteran's presence 
with his unit at the time such attacks occurred corroborates 
his statement that he experienced such attacks personally.  

In weighing the evidence as to whether the evidence of record 
corroborates the veteran's reported stressors, the Board 
finds persuasive the fact that the July 2007 CURR response 
indicated that the veteran's unit was stationed at Wilford 
Hall  medical center at Lackland AFB and that this medical 
center was a casualty staging unit and performed base medical 
support.  The veteran's reports of transporting casualties is 
also supported by his service personnel records showing that 
he completed training regarding motor vehicle and medical 
helicopter operation.
Such objective reports are consistent with the veteran's 
reported stressors of exposure to casualties at Lackland AFB.  
Here, the Board finds that, with resolution of all doubt in 
the veteran's favor, the veteran's testimony during the March 
2008 Travel Board hearing and his stressor statements of 
record regarding his stressors in service to be credible and 
consistent with the circumstances of his military service.  

The Board finds that some of the veteran's claimed stressors, 
such as exposure to casualties while with the 4th Casualty 
Staging Flight, are consistent with the places, types, and 
circumstances of his service as shown by his service records, 
the history of the organizations in which he served, his 
service records, and pertinent medical and lay evidence.  See 
38 U.S.C.A. § 1154(a); Pentecost v. Principi, 16 Vet. App. 
124 (2002).  Further, the Board has found credible evidence 
to substantiate the time frame and locations of his duty 
assignment at Lackland AFB.  Taking these factors into 
consideration along with the principles of Pentecost and 
Suozzi, and affording the veteran the benefit of the doubt in 
this matter, the Board finds that the veteran's claimed 
stressors have been sufficiently corroborated.  See 38 C.F.R. 
§§ 3.102, 3.304(f).

The next inquiry is whether the veteran has a current PTSD 
diagnosis and whether such diagnosis is based on any reported 
military stressor deemed corroborated as discussed above.  In 
this regard, the record reflects that the veteran has been 
diagnosed with PTSD.  See VA treatment record, dated in March 
2007 (noting the number 309.81, the International 
Classification of Diseases numerical code for PTSD used by 
the DSM-IV); see also VA treatment record, dated in January 
2005.  The Board also notes a private medical record from 
R.T., M.D., dated in October 2004, reflecting an assessment 
of PTSD.  It was noted that the veteran was currently 
experiencing nightmares and anxiety.  In discussing the 
history of the veteran's PTSD, the private medical record 
references the veteran's experience as a paramedic in 
Vietnam.  Although the description of the veteran's MOS as a 
paramedic in Vietnam is not supported by the record, the 
Board finds that, with resolution of doubt in favor of the 
veteran, the description of the veteran's military occupation 
as a paramedic is consistent with his duties as contained in 
the claims folder as previously discussed.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  As such, the Board finds a 
link, established by competent medical evidence, between 
current PTSD symptoms and an in-service stressor.

Therefore, because the evidence of record shows that veteran 
has been diagnosed with PTSD, which is linked to corroborated 
in-service stressors, and resolving all doubt in the 
veteran's favor, the Board finds that the evidence of record 
is sufficient to support a finding of service connection for 
PTSD.  Accordingly, the veteran's claim for service 
connection for PTSD is granted.  The benefit of the doubt 
rule has been applied where appropriate.


ORDER

Entitlement to service connection for PTSD is granted.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


